Exhibit 10.21






AGREEMENT




This Agreement (this “Agreement”) is entered into as of this 27th day of
February, 2009, by and between Thomas Weisel Partners Group, Inc. (“TWPG”) and
Lionel F. Conacher (“Conacher”), in his individual capacity.


WHEREAS, TWPG and Conacher have previously entered into that certain Amended and
Restated President Employment Agreement, dated December 15, 2008 (the
“Employment Agreement”), a copy of which is attached hereto as Annex A;


WHEREAS, pursuant to Section 4(b) of the Employment Agreement and subject to all
terms and conditions therein, TWPG has agreed to pay Conacher a guaranteed bonus
of $2,400,000 (the “Bonus”) for the year ended December 31, 2008, payable in
cash and/or restructured stock units;


WHEREAS, Conacher desires to effectuate specific arrangements with respect to
restricted stock units that may be received from the Bonus, including, but not
limited to transferring some ownership interest to other employees of TWPG; and


WHEREAS, TWPG is willing to accommodate those special arrangements.


NOW, THEREFORE, in consideration of the premises, the sufficiency of which is
hereby acknowledged, TWPG and Conacher hereby agree as follows:


1. Restricted Stock Units. At Conacher’s request, TWPG will award restricted
stock units (each such award, a “Transferred Award”) that would have otherwise
been awarded to Conacher under the Bonus, to certain current TWPG employees
identified by Conacher (each a “Receiving Party” and, together, the “Receiving
Parties”), in such amounts as identified by Conacher. The restricted stock units
will be awarded pursuant to TWPG’s equity incentive plan and will be subject to
all restrictions and conditions set forth therein and in the related equity
award agreement.  With respect to each Transferred Award, Conacher will receive
a restricted stock unit award pursuant to which Conacher will receive restricted
stock subject to all restrictions and conditions set forth in TWPG’s equity
incentive plan and in the related equity award agreement, which will include the
condition that Conacher will receive those RSUs only to the extent the
corresponding Receiving Party forfeits those restricted stock units in
accordance with the terms of the Receiving Party’s associated award agreement
and TWPG’s equity incentive plan.


2. Satisfaction of Employment Agreement Obligations. Conacher acknowledges and
agrees that any restricted stock units so delivered to the Receiving Parties is
in place of any restricted stock units that Conacher is entitled to receive
under the Bonus, and the dollar value of such restricted stock units will be
considered to have been paid by TWPG to Conacher for all purposes under the
Employment Agreement, including for purposes of satisfying TWPG’s obligations to
pay the Bonus and for purposes of calculating Conacher’s “Historic Bonus” as
such term is defined in the Employment Agreement.


3. No Further Rights.  Conacher acknowledges and agrees that, except as set
forth in the related equity award agreement, Conacher will have no further
rights to the restricted stock units awarded under this Agreement to a Receiving
Party.


4. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.


IN WITNESS WHEREOF, the undersigned, being duly authorized, have executed this
Agreement on behalf of the respective parties hereto as of the date first
written above.








THOMAS WEISEL PARTNERS GROUP, INC.






By: /s/ Mark P. Fisher
     Name: Mark P. Fisher
     Title: General Counsel






LIONEL F. CONACHER
in his individual capacity




/s/ Lionel F. Conacher











